OPINION
PER CURIAM.
The judgment was signed October 6, 1986, granting to the original defendants, City of Port Arthur, Eugene Benton, Irene B. Barabin, Ronald Spooner, A.J. Romero, Sr., Harold Underwood and Pete Lyday, the declaratory relief prayed for by them in their counterclaims. The judgment, in substance, ordered that the Pleasure Island Commission, consisting of 8 members approved by a majority of the City Council of Port Arthur on May 27, 1986, constituted the legal governing body with authority to conduct the business of that commission as provided for by Article XVIII of the City Charter of the City of Port Arthur, Texas, as amended.
The judgment provided further that a 9th member could be appointed to the commission as provided by Article XVIII. The judgment denied the declaratory relief sought by Appellant and denied, also, the temporary and permanent injunctive relief sought by Lewis. The judgment denied the award of an attorney’s fee to Willie Lewis, Jr., or to any of the defendants, who are Appellees here.
On November 5, 1986, a cash deposit in the amount of $1,000.00 in lieu of an appeal bond was delivered by the Appellant to the District Clerk. This cash was timely deposited. TEX.R.APP.PROC. 41(a)(1). A transcript was filed on December 3, 1986, with our clerk. However, as of this date, no statement of facts has been filed.
No motion for new trial was filed. No statement of facts was filed within 60 days after the date the judgment was signed. TEX.R.APP.PROC. 54(a). Nor was any motion for an extension of time to file a statement of facts brought forward within 15 days after December 5, 1986. TEX.R. APP.PROC. 54(c).
Appellant has filed no brief and no explanation has been shown for such failure. TEX.R.APP.PROC. 74(1)0). No motion requesting an extension of time to file a late brief was made.
On January 22, 1987, the Appellees filed a motion to affirm the judgment. We deem, under TEX.R.APP.PROC. 740)0), that the appeal should be, and is hereby, dismissed for want of prosecution. All costs are taxed against the Appellant.
APPEAL DISMISSED.